DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
As noted above, the abstract includes language such as “embodiments of the present disclosure disclose”. Please make appropriate corrections.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/10/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The foreign language patent documents considered to the extent understood by the English language translation of the abstracts.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 10 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jujjuri et al. (US 2018/0352023).
As per claim 1, Jujjuri teaches a method for storing data (Jujjuri: par. [0019]), the method comprising: 
receiving a storage request comprising to-be-stored data (Jujjuri: fig. 5A, step 512); 
acquiring, for a to-be-written node in a to-be-written node group, a memory performance information set corresponding to at least one memory comprised in the to-
generating a weight value of the to-be-written node based on the acquired memory performance information set (Jujjuri: fig. 5A, step 506, assign weights to the nodes based on the metric, step 508, rank the server nodes; par. [0053]); 
determining, based on a generated weight value set, a target to-be-written node from the to-be-written node group; and storing the to-be-stored data to the target to-be-written node (Jujjuri: fig. 5A, last block of the figure: select one of the server nodes to process the write request based on the rankings; par. [0058]).
As per claim 6, Jujjuri teaches an apparatus for storing data (Jujjuri: figs. 1A, 1B), the apparatus comprising: at least one processor (Jujjuri: fig. 1A, item 17; par. [0032]); and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations (Jujjuri: par. [0033]), the operations comprising: receiving a storage request comprising to-be-stored data; acquiring, for a to-be-written node in a to-be-written node group, a memory performance information set corresponding to at least one memory comprised in the to-be-written node; generating a weight value of the to-be-written node based on the acquired memory performance information set; determining, based on a generated weight value set, a target to-be-written node from the to-be-written node group; and storing the to-be-stored data to the target to-be-written node (The remaining limitations are similar in scope with claim 1 and thus rejected under same rationales as applied to claim 1 above).

As per claim 5, Jujjuri teaches wherein determining, based on the generated weight value set, the target to-be-written node from the to-be-written node group, comprises: sorting weight values in the generated weight value set in a descending order to generate a weight value sequence, wherein the weight values in the generated weight value set have one-to-one corresponding relationships with to-be-written nodes in the to-be-written node group (Jujjuri: par. [0058]: The list may be ranked according to the weights…The client selects a highest ranked server node”); grading, for the weight values in the generated weight value sequence, according to a set level spacing, the weight values to obtain level values corresponding to the weight values; and determining the target to-be-written node from the to-be-written node group based on the obtained level values (Jujjuri: par. [0059]: “the weights may be divided into groups. For example, a highest weight group may be assigned probabilities, for example, 0.9 to 1.0. A second group may be assigned probabilities 0.8 to 0.9, and so on. Then, a write request may be allocated to the highest level group“; the weights are divided into groups and assigned probabilities at set level for example, 0.9 to 1.0, 0.8 to 0.9).
Claim 10 is rejected under same rationales as applied to claim 5 above.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jujjuri et al. (US 2018/0352023) as applied to claims 1 and 6 above, and further in view of Colgrove et al. (US 2017/0161184).
As per claim 2, Jujjuri teaches wherein generating the weight value of the to-be-written node based on the acquired memory performance information set, comprises: determining a remaining storage space level value (Jujjuri: par. [0053]: “nodes with higher free disk space…are given higher weights”). Jujjuri expressly fails to teach and a read/write speed level value of the to-be-written node based on the acquired memory performance information set; and generating the weight value of the to-be-written node based on the determined remaining storage space level value and the read/write speed level value. Colgrove teaches selecting storage devices based on amount of storage capacity available and write latency (write speed) and read speed (Colgrove: pars. [0032], [0033], [0034], [0039]). Jujjuri further teaches that various metrics may be used, or combined with others, to generate the weights to be assigned (Jujjuri: par. [0054]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize read/write speed as additional metric to be combined with remaining storage space level as taught by Colgrove in the system of Jujjuri to generate weight value to select the node with free space and better 
As per claim 3, Jujjuri and Colgrove teach wherein generating the weight value of the to-be-written node based on the determined remaining storage space level value and the read/write speed level value, comprises: generating the weight value of the to-be-written node based on the determined remaining storage space level value and the read/write speed level value, and a preset weight value of the remaining storage space level value and a preset weight value of the read/write speed level value of the to-be-written node. Jujjuri teaches (abstract): “Using received metrics, clients dynamically assign weights to each of the servers as an indication of their current capabilities” and Colgrove teaches: (par. [0033]: “servicing the one or more unprocessed write requests (306) based on a combination of many factors, each of which may be weighed equally or differently”; par. [0043]) “Such selection rules may weight different performance characteristics differently”. Here it is readily apparent that weights are assigned to select the node which means that each characteristic such as remaining space or read/write speed is assigned weights to determine the ranks.  
As per claim 4, Jujjuri and Colgrove teach wherein the memory performance information comprises at least one of: a remaining storage space size of the memory, a read/write speed of the memory (please see claim 2 above). Jujjuri and Colgrove expressly fail to teach a rotating speed of the memory, and seek time. However as noted with respect to claim 2 above, Jujjuri teaches that various metrics may be used and when the disks are employed as storage device, the read/write latency of the disk also depends on rotating speed and seek time. Thus, it would have been obvious to one 
Claims 7-9 are similar in scope with claims 2-4 and thus rejected under same rationales as applied to claims 2-4 above.

Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. 37 C.F.R. § 1.75(d) (1) requires such support in the Specification for any new language added to the claims and 37 C.F.R. § 1.83(a) requires support be found in the Drawings for all claimed features.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited prior arts not relied upon teach ranking storage devices based on obtained characteristics for read/write operation of the storage device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536.  The examiner can normally be reached on Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


KAUSHIKKUMAR M. PATEL
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138